


Exhibit 10.20d

 

EXECUTION COPY

 

Portions of this Exhibit 10.20d  have been omitted based upon a request for
confidential treatment. This Exhibit 10.20d, including the non-public
information, has been filed separately with the Securities and Exchange
Commission. “[*]” designates portions of this document that have been redacted
pursuant to the request for confidential treatment filed with the Securities and
Exchange Commission.

 

AMENDMENT NO. 3 TO FOURTH AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT

 

THIS AMENDMENT NO. 3 to FOURTH AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of April 2, 2012, is entered into among
AFC FUNDING CORPORATION, an Indiana corporation (the “Seller”), AUTOMOTIVE
FINANCE CORPORATION, an Indiana corporation (the “Servicer”), FAIRWAY FINANCE
COMPANY, LLC (a “Purchaser”), MONTEREY FUNDING LLC (a “Purchaser”), SALISBURY
RECEIVABLES COMPANY LLC (a “Purchaser”), DEUTSCHE BANK AG, NEW YORK BRANCH, as
Purchaser Agent for MONTEREY FUNDING LLC (a “Purchaser Agent”), BARCLAYS BANK
PLC, as Purchaser Agent for Salisbury Receivables Company LLC (a “Purchaser
Agent”) and BMO CAPITAL MARKETS CORP., as Purchaser Agent for Fairway Finance
Company, LLC (a “Purchaser Agent”) and as the initial agent (the “Agent”).

 

R E C I T A L S

 

A.                                    The Seller, the Servicer, the Purchasers,
the Purchaser Agents, and the Agent are parties to that certain Fourth Amended
and Restated Receivables Purchase Agreement dated as of April 26, 2011 (as
amended, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Agreement”).

 

B.                                    The Seller, the Servicer, the Purchasers,
the Purchaser Agents and the Agent desire to amend the Agreement as hereinafter
set forth.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                      Certain Defined Terms.  Capitalized
terms which are used herein without definition and that are defined in the
Agreement shall have the same meanings herein as in the Agreement.

 

2.                                      Amendment to Agreement.  The Agreement
is amended as follows:

 

2.1                     Clause [*] in the definition of “Special Concentration
Percentage” in Exhibit I is hereby amended by [*] the percentage set forth
therein from [*] to [*].

 

3.                                      Representations and Warranties.  Each of
the Seller and the Servicer hereby represents and warrants to the Agent and the
Purchasers as follows:

 

(a)                                 Representations and Warranties.  The
representations and warranties of such Person contained in Exhibit III and
Exhibit VII to the Agreement are true and correct as of the date hereof (unless
stated to relate solely to an earlier date, in which case such representations
and warranties were true and correct as of such earlier date).

 

--------------------------------------------------------------------------------


 

(b)                                 Enforceability.  The execution and delivery
by such Person of this Amendment, and the performance of its obligations under
this Amendment and the Agreement, as amended hereby, are within its corporate
powers and have been duly authorized by all necessary corporate action on its
part.  This Amendment and the Agreement, as amended hereby, are its valid and
legally binding obligations, enforceable in accordance with its terms.

 

(c)                                  Termination Event.  No Termination Event or
Unmatured Termination Event has occurred and is continuing.

 

4.                                      Effectiveness.  This Amendment shall
become effective upon the receipt by the Agent of each of the counterparts of
this Amendment (whether by facsimile or otherwise) executed by each of the
parties hereto.

 

5.                                      Effect of Amendment.  Except as
expressly amended and modified by this Amendment, all provisions of the
Agreement shall remain in full force and effect.  After this Amendment becomes
effective, all references in the Agreement (or in any other Transaction
Document) to “the Receivables Purchase Agreement,” “this Agreement,” “hereof,”
“herein” or words of similar effect, in each case referring to the Agreement,
shall be deemed to be references to the Agreement as amended by this Amendment. 
This Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.

 

6.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, and each counterpart shall be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument.

 

7.                                      Governing Law.  This Amendment shall be
governed by, and construed in accordance with, the internal laws of the State of
Indiana without reference to conflict of laws principles.

 

8.                                      Section Headings.  The various headings
of this Amendment are inserted for convenience only and shall not affect the
meaning or interpretation of this Amendment or the Agreement or any provision
hereof or thereof.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

AFC FUNDING CORPORATION

 

 

 

 

 

By:

/s/ James E. Money II

 

Name:

James E. Money II

 

Title:

Chief Financial Officer & Treasurer

 

 

 

 

 

 

 

AUTOMOTIVE FINANCE CORPORATION

 

 

 

 

 

By:

/s/ James E. Money II

 

Name:

James E. Money II

 

Title:

Chief Financial Officer & Treasurer

 

AFC

Third Amendment to Fourth A&R RPA

 

S-1

--------------------------------------------------------------------------------


 

 

FAIRWAY FINANCE COMPANY, LLC, as a Purchaser

 

 

 

 

 

 

 

By:

/s/ Irina Khaimova

 

Name:

Irina Khaimova

 

Title:

Vice President

 

 

 

 

 

 

 

BMO CAPITAL MARKETS CORP., as Purchaser Agent for Fairway Finance Company, LLC
and as Agent

 

 

 

 

 

By:

/s/ John Pappano

 

Name:

John Pappano

 

Title:

Managing Director

 

AFC

Third Amendment to Fourth A&R RPA

 

S-2

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Purchaser Agent for Monterey Funding LLC

 

 

 

 

 

By:

/s/ Daniel Gerber

 

Name:

Daniel Gerber

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Billy Strobel

 

Name:

Billy Strobel

 

Title:

Vice President

 

 

 

 

 

MONTEREY FUNDING LLC, as a Purchaser

 

 

 

 

 

By:

/s/ Irina Khaimova

 

Name:

Irina Khaimova

 

Title:

Vice President

 

AFC

Third Amendment to Fourth A&R RPA

 

S-3

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Purchaser Agent for Salisbury Receivables Company LLC

 

 

 

 

 

By:

/s/ John McCarthy

 

Name:

John McCarthy

 

Title:

Director

 

 

 

 

 

 

 

SALISBURY RECEIVABLES COMPANY LLC, as a Purchaser

 

 

 

 

By: Barclays Bank plc

 

 

 

 

By:

/s/ David Mira

 

Name:

David Mira

 

Title:

Director

 

AFC

Third Amendment to Fourth A&R RPA

 

S-4

--------------------------------------------------------------------------------
